DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges that claims 1 – 11 and 21 – 25 are pending in this application by the amendment submitted by the applicant(s) filed on January 31, 2022.  

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 16, 2021 and January 31, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The previous Objection to the Drawings is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alicia Griffin Mills on May 27, 2022.
The application has been amended as follows: 
Cancel claims 26, 27 and 29.

Allowable Subject Matter
Claims 1 – 11 and 21 – 25  are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a VCSEL device structure including the specific structure limitations of a metal contact layer disposed below the second mirror layer and patterned with an opening aligned with a light emission direction of the VCSEL, the opening sized; a photodiode arranged between the metal contact layer and a submount; and a dielectric layer deposited in the opening of the metal contact layer, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 10 recites a method of controlling output power of a VCSEL device including the specific steps limitations of depositing a metal contact layer on a bottom surface of the second mirror layer, and patterning the metal contact layer with an opening aligned with a light emission direction of the VCSEL; depositing a dielectric layer in the opening of the metal contact layer; arranging the VCSEL device on a submount with a photodiode positioned between the metal contact layer and the submount; and directing a signal received by the photodiode to a driver for the VCSEL to maintain a desired output power range, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: Kim (US 2005/0041715) discloses a VCSEL integrated with a photodetector, the photodetector is attached to a bottom surface of the VCSEL by a bonding layer, which includes a window and an air gap exists within the window and mainly transmits a laser beam.  Most of spontaneous emission light incident at an angle is blocked by an area of the bonding layer other than the window, and even some of the spontaneous emission light that heads toward the window cannot easily passes through the window due to a big difference between refractive indices of a semiconductor layer and the air.  The air gap reflects aslant incident light of spontaneous emission so that the spontaneous emission light cannot be incident upon the photodetector.  The air gap serves as a light filter based on a big difference between the refractive indices of a semiconductor layer and an air layer.  Kim elaborates on the air gap in its prosecution history and explicitly teaches against filling it with any other material(s).  Zhu (US 2004/0004985) discloses VCSEL structure including a lower ohmic contact with an antireflection-coated aperture. 
 Kim cannot be modified to have a dielectric layer in the opening without going against the teachings and fundamentally changing the device. Given the explicit teaching of an air gap in the window and the desirability of such air gap, providing a dielectric layer in the window is improper. The claimed VCSEL device thus explicitly does not and cannot have an air gap.  The prior art Kim and Zhu alone and/or in combination failed to teach or suggest a VCSEL device structure including the specific structure limitations of a metal contact layer disposed below the second mirror layer and patterned with an opening aligned with a light emission direction of the VCSEL, the opening sized; a photodiode arranged between the metal contact layer and a submount; and a dielectric layer deposited in the opening of the metal contact layer (see claim 1) and/or a method of controlling output power of a VCSEL device including the specific steps limitations of depositing a metal contact layer on a bottom surface of the second mirror layer, and patterning the metal contact layer with an opening aligned with a light emission direction of the VCSEL; depositing a dielectric layer in the opening of the metal contact layer; arranging the VCSEL device on a submount with a photodiode positioned between the metal contact layer and the submount; and directing a signal received by the photodiode to a driver for the VCSEL to maintain a desired output power range (see claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828